Citation Nr: 0709034	
Decision Date: 03/28/07    Archive Date: 04/09/07

DOCKET NO.  04-42 288	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to service connection for degenerative 
disease of the lumbosacral spine, to include as secondary to 
the veteran's service-connected left hip fracture.

2.  Entitlement to service connection for degenerative joint 
disease of the right knee, to include as secondary to the 
veteran's service-connected left hip fracture. .  

3.  Entitlement to service connection for degenerative joint 
disease of the left knee, to include as secondary to the 
veteran's service-connected left hip fracture.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Eric S. Leboff, Counsel

INTRODUCTION

The veteran had active service from March 1975 until March 
1984.  

These matters come before the Board of Veterans' Appeals (BVA 
or Board) from a June 2004 rating decision of the Department 
of Veterans Affairs (VA), Regional Office (RO) in Jackson, 
Mississippi.


The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The Board has reviewed the record and finds that additional 
development is required in the present case.  Specifically, 
in his substantive appeal submitted in 
November 2004, the veteran requested a hearing before a 
Veteran's Law Judge at the local RO.  Such hearing has not 
been provided.  Moreover, the record does not indicate that 
the veteran has withdrawn his hearing request.  


Accordingly, the case is REMANDED for the following action:

The veteran should be scheduled for an 
in-person hearing before a traveling 
Veteran's Law Judge at the Jackson, 
Mississippi RO.  The veteran should be 
apprised of the next available date for 
such a hearing, and should be informed of 
his right to have a videoconference 
hearing as an alternative.    


The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).





_________________________________________________
MARK W. GREENSTREET
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).




